Citation Nr: 0327178	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-13 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
impairment with osteoarthritis, currently evaluated as 30 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
iritis, defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  

By a rating decision dated May 1999, the RO increased the 
veteran's evaluation for his right knee osteoarthritis to 20 
percent effective January 8, 1998.  

It is noted that the issue of entitlement to service 
connection for residuals of iritis, defective vision will be 
addressed in the Remand section below.


FINDINGS OF FACT

1.  The veteran's right knee impairment with osteoarthritis 
is manifested by limitation of motion from minus 5 to 95 
degrees and passive range of motion from minus 5 to 105 
degrees to with some pain moving from 95 to 105 degrees.

2.  A September 1951 Board decision denied the appellant's 
claim of entitlement to service connection for residuals of 
iritis, defective vision.

3.  The veteran sought to reopen his claim for service 
connection for residuals of iritis, defective vision with the 
final denial occurring in April 1998.

4.  Evidence received since the September 1951 Board decision 
is so significant that it must be considered to fairly decide 
the appellant's claim of entitlement to service connection 
for residuals of iritis, defective vision.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee impairment with osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 
3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2002).

2.  The Board's September 1951 decision, denying entitlement 
to service connection for residuals of iritis, defective 
vision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002).

3.  Certain items of evidence received since the September 
1951 Board decision are new and material, and the appellant's 
claim of entitlement to service connection for residuals of 
iritis, defective vision has been reopened.  38 U.S.C.A. 
§ 5108 (2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

The record shows that the veteran has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the benefit at issue.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

The veteran was sent a VCAA letter in February 2003.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Increased rating right knee impairment with 
osteoarthritis

Background

A December 1997 VA radiology report of the right knee showed 
no fracture identified and there was prominent hypertrophic 
spurring of the patella, distal femur, and proximal tibia.  
There was narrowing of the medial knee joint space.

At his July 1998 VA examination, the veteran reported pain in 
his right knee, low grade, and constant.  He indicated that 
he had some mild weakness and some mild stiffness but no 
swelling and no heat or redness.  He had some instability and 
it occasionally gave way and tended to lock.  He complained 
of some mild fatigability and a lack of endurance of the 
right knee.  The veteran indicated that he took pain 
medication when he needed it and he got some relief.  The 
veteran reported no flare-ups with his knee.  It was noted 
that the veteran had no brace or cane but stated he had 
corrective shoes.  He indicated that he had no surgery on his 
knee and has had no recurrent subluxation or dislocation.  He 
reported being able to do his usual daily activities and he 
usually walked one or two miles a day for exercise.  

The examination showed the veteran's gait to be normal.  He 
was unable to squat or do full knee bends.  He could do about 
one half of a knee bend.  The range of motion of the right 
knee was flexion from 15 to 103 degrees.  The right knee 
showed some deformity due to degenerative changes it was 
slightly larger than the left knee.  There was no subluxation 
or lateral instability.  There was some patellar grating on 
flexion/extension.  There was some tenderness along the 
medial meniscus area.  The drawer test was negative and the 
McMurray test was negative.  X-rays of both knees showed 
moderate osteoarthritic changes around the left knee and 
severe osteoarthritis changes on the right side with 
narrowing of the joint space.  There was no joint effusion 
seen.  The soft tissues were unremarkable.  

VA outpatient treatment records dated October 1999 to 
December 2000 show that the veteran was seen for complaints 
of pain to the right knee.

At his January 2003 VA examination, the veteran reported that 
sitting bothered his knee even more than walking around and 
he did walk around the yard and did some yard work.  He had 
difficulty squatting and climbing to some degree.  He 
indicated that he did not really have any flare-ups with his 
knee but he had a chronic type pain in the knee.

The examination showed active range of motion of the right 
knee from minus 5 to 95 degrees and passive range of motion 
from minus 5 to 105 degrees with some pain moving from 95 to 
105 degrees.  With a five-pound weight on his right ankle, he 
could go from minus 10 to 95 degrees with increased pain.  He 
had +2/4 swelling in the right knee compared to the left.  He 
had pain when examined for stability, when the examiner 
placed him in a varus stress giving the veteran some mild 
instability of the right knee.  He had good anteroposterior 
stability.  He stated that his knee would tend to want to 
give out when he put it into varus stress while walking.  He 
had large varicose veins in the right leg area.  The veteran 
indicated that he had disability in leaning over or squatting 
with his knee and had to use a shoehorn to put on his shoe.  
X-rays showed severe loss of medial articular cartilage space 
and lesser so of the lateral joint line.  There was evidence 
of degenerative changes in the patellofemoral joint with 
spurring present.

In summary, the veteran had weakness when a five-pound weight 
was placed on his right ankle and he had difficulty coming to 
full extension by 5 degrees.  He had fatigue on repetitive 
flexion, extension motions and he also had no incoordination 
but he had loss of range of motion of 15 degrees because of 
pain in the right knee.  He did not use a cane and did not 
have a brace on.  The veteran had functional impairment of no 
prolonged standing and walking for more than 300 yards 
without a rest.  He could not squat, climb, and should not do 
any kneeling.  It was noted that the veteran was on no 
narcotic medications at the present time.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's right knee impairment with osteoarthritis has 
been rated 30 percent disabling under Diagnostic Codes 5010 
and 5261.  38 C.F.R. 4.71a (2002).  The rating schedule 
provide that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003, which in 
turn, provides that, when documented by x-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

The veteran was assigned a 20 percent disability rating under 
Diagnostic Code 5261 and a 10 percent rating under 5003.  
Diagnostic Code 5261 pertains to limitation of motion on leg 
extension. Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; and limitation to 15 degrees warrants 20 
percent.  

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010.  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; and a 20 percent disability 
evaluation is warranted for involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 38 C.F.R. 4.71a Diagnostic Code 
5003.  It is noted that the 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.

Analysis

The clinical findings of record do not reveal a right knee 
disability picture that warrants an evaluation in excess of 
the currently assigned 30 percent for the right knee under 
Diagnostic Code 5261.

At his January 2003 VA examination, the veteran reported that 
sitting bothered his knee even more than walking around and 
he did walk around the yard and did some yard work.  He had 
difficulty squatting and climbing to some degree.  He 
indicated that he did not really have any flare-ups with his 
knee but he had a chronic type pain in the knee.  The range 
of motion of the veteran's right knee has been shown to be 
from minus 5 degrees of extension to 95 degrees of flexion 
and passive range of motion was from minus 5 to 105 degrees 
with some pain moving from 95 to 105 degrees.  With a five 
pound weight on his ankle, he could go from minus 10 to 95 
degrees with increased pain.  He had +2/4 swelling in the 
right knee and pain when examined for stability.  It was 
noted that when the examiner placed the veteran in a varus 
stress giving the veteran some mild instability of the right 
knee.  There is no medical evidence of limitation of 
extension to 30 degrees to warrant a 40 percent evaluation 
under Diagnostic Code 5261.  The medical findings do not 
establish a basis for a rating higher than 30 percent.  
Because there is no evidence of ankylosis, 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 may not be applied.  Finally, impairment 
of the tibia or fibula has not been demonstrated.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of right knee arthritis to include 
functional loss by the assigned 30 percent evaluation.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's right knee arthritis is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted that the 30 percent rating for the 
right knee accounts for what is considered to be the average 
impairment of earning capacity for veteran's disability. In 
sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and consequently, a 
higher rating on an extraschedular basis is not warranted.




III.  New and Material

The veteran filed a claim for service connection for his eye 
disability in 1947.  The claim was denied, and the veteran 
appealed to the Board of Veterans' Appeals. In September 
1951, the Board denied the appeal.  The veteran is now asking 
VA to reopen the claim.

Service connection for residuals of iritis, defective vision 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. (1996).

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the September 1951 
Board decision consisted of the following: service medical 
records indicating that when he was examined for enlistment, 
it was reported that his vision was 20/200 bilaterally.  Upon 
reporting for active duty, examination revealed myopia, which 
was considered not disqualifying.  Vision at the time was 
reported to be 20/200 bilateral corrected to 20/25 bilateral.  
An examination in June 1943 revealed vision of 20/200 
bilateral correctible to 20/20 bilateral.  Service medical 
records show that the veteran was issued two pairs of 
eyeglasses in November 1943.  In May 1945, he was treated for 
burn, second degree, electric, left hand and wrist; 
accidentally incurred when he touched a live coil near 
Lashio, Burma.  Separation examination disclosed myopia, 
bilateral, with vision of 20/200 bilateral corrected to 20/20 
bilateral.  

VA hospital records show that in February 1947 a diagnosis of 
iritis, acute, right eye, cause undetermined was made.  On 
admission, he complained of difficulty in vision, spots 
before the eyes and headaches, which had been present for 
approximately five weeks.  An examination in January 1948 
disclosed a high degree of myopia in the left eye and 
residuals of acute iritis, which had recovered, with almost 
total detachment of the retina and total loss of vision.  The 
examining physician stated that he was unable to find any 
etiologic connection between the electric shock in 1945 and 
the retinal detachment.  

Affidavits by a relative and a registered nurse attesting 
that the veteran received an electric shock from a radio 
transmitter in service and was hospitalized.

Evidence received since the September 1951 Board decision 
consists of the following: A statement from P.A.C., M.D., 
dated November 1984 indicating that recent research has 
indicated that retinal detachments might follow severe 
electrical burns.  The physician indicated that there might, 
therefore, be a causal relationship between the two.  

Submission by the veteran of an article regarding lightning 
injuries to the eyes and one of electrical injuries received 
by the VA in December 1984.  

The veteran submitted a photocopy of his eyeglasses and an 
eye examination completed at Darnall General Hospital in 
October 1943. 

Correspondence between the veteran and O.J.S., Electrical 
Engineer for United States Coal and Coke Company in 1947 
concerning the veteran's statement that he had a detached 
retina which required complete bed rest.

A June 1951 report of history and examination from N.H.B., 
M.D., which indicated a diagnosis of hyper mature cataract 
with some pathology in the posterior segment, probably 
retinal detachment and degenerative changes in the retina.

A statement from W.D.F., M.D., dated October 1950 indicating 
that he first saw the veteran in February 1942 and found to 
be myopic with some astigmatism.  The veteran was seen twice 
in February 1950 with an impression that he had a subacute 
uveitis of the right eye of unknown etiology and that careful 
studies should be done to determine if possible the cause for 
specific treatment.  

A letter from Pasadena Eye Center dated June 1998 with an 
impression of history of retinal detachment, right eye 
leading to blindness less than one month after an electrical 
shock on active duty; high myopia, both eyes; scar on left 
wrist resulting from third degree burns from electrical shock 
by patient's history.

In March 2002 the veteran submitted an article entitled 
"Protecting Yourself When Working on High Power Circuits".  

The September 1951 Board decision, which denied service 
connection for residuals of iritis, defective vision, did so 
on the basis of no link between he disability and service.  
However, the evidence received after the September 1951 
decision includes a statement from P.A.C., M.D., dated 
November 1984 indicating that recent research has indicated 
that retinal detachments might follow severe electrical 
burns.  The physician indicated that there might, therefore, 
be a causal relationship between the two.  Such evidence is 
clearly new and of such significance that it must be 
considered to fairly adjudicate the veteran's claim.  

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(a), it is concluded that 
new and material evidence has been submitted to reopen the 
veteran's claim of service connection for residuals of 
iritis, defective vision.



ORDER

Entitlement to an evaluation in excess of 30 percent for 
right knee impairment with osteoarthritis is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of iritis, defective vision.  The appeal is granted 
to this extent only.


REMAND

Service medical records show that upon enlistment, the 
veteran's vision was 20/200 bilaterally.  Upon reporting for 
active duty, examination revealed myopia, which was 
considered not disqualifying.  Vision at the time was 
reported to be 20/200 bilateral corrected to 20/25 bilateral.  
In May 1945, he was treated for burn, second degree, 
electric, left hand and wrist; accidentally incurred when he 
touched a live coil.  Separation examination disclosed 
myopia, bilateral, with vision of 20/200 bilateral corrected 
to 20/20 bilateral.

VA hospital records show that in February 1947 a diagnosis of 
iritis, acute, right eye, cause undetermined was made.  An 
examination in January 1948 disclosed a high degree of myopia 
in the left eye and residuals of acute iritis, which had 
recovered, with almost total detachment of the retina and 
total loss of vision.

A statement from P.A.C., M.D., dated November 1984 indicated 
that recent research had indicated that retinal detachments 
might follow severe electrical burns.  The physician 
indicated that there might, therefore, be a causal 
relationship between the two.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) invalid.  

The veteran has not been scheduled for a VA examination to 
determine the nature and etiology of his claimed disability.  
In accordance with the provisions of 38 U.S.C.A. 
§ 5103A(d)(West 2002), this case must be remanded.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA ophthalmology examination to ascertain 
the nature and etiology of the veteran's 
residuals of iritis, defective vision.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of all disabilities of the 
eyes that the veteran has.

          B.  The examiner should state 
an opinion as to whether it is at least 
as likely as not that any current 
disabilities of the eyes are the result 
of disease or injury in service, to 
include the 1945 electrical shock.  A 
complete rationale for the opinion must 
be provided.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



